DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
14. (Currently Amended) A computer program product for performing open interface management of virtual agent nodes in a cognitive computing environment, comprising: 
	a computer readable storage medium having computer readable program code embodied therewith, where the computer readable storage medium is not a transitory signal 
	deploy the virtual agent nodes to one or more target device, wherein cognitive Simple Network Management Protocol (C-SNMP) is utilized to establish virtual object identifiers (VA-QID) for each parameter available for the virtual agent nodes being deployed; 
	organize the virtual agent nodes being deployed according to one or more typed deployment pattern;
	storing cognitive software and/or machine learning software in the cognitive computing environment;

	process the virtual agent information to determine whether to upgrade one or more of the virtual agent nodes; 
	upgrade one or more of the virtual agent nodes using the C-SNMP protocol to identify the CS-PQRT and CS-ID being upgraded by the virtual agent manager; 
	evaluate the one or more typed deployment pattern currently deployed and identify deployment pattern changes based upon load of the virtual agent nodes, throughput of the assigned virtual agent manager and feature usage of the virtual agent nodes; and 
	change the one or more typed deployment pattern of the virtual agent nodes by combining and partitioning sets of virtual agent nodes.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of managing machine learning software.  For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Subramanian et al. (United States Patent Application ([0016], the discovery service may provide a central place where customers may sign up for the service, install necessary discovery components, analyze collected data and monitor health of the discovery service; and [0025], the agent service/data collection module 450 collects discovery data from agents installed on behalf of a customer …The agent service/data collection module 450 may register itself with the agent service and provide a location at which it will receive the discovery data; and [0026], Functionality implemented by the agent service/data collection module 450 may include starting/stopping the data collection process for a client, gathering health information for the connector and agents from the agent service, communicating the configuration information to the agent service, and processing the discovery data). The improvement includes: 
polling the virtual agent nodes using the C-SNMP protocol utilizing the VA-QID and virtual agent management information bases (VA-MIB) to query the virtual agent nodes, wherein VA-MIB identifies a hierarchy of deployed virtual agents and available parameters using VAQID to specify a cognitive service port (CS-PQRT), cognitive service identifier (CS-ID) and a node-specific cognitive service parameter identifier (CS-P-ID) of the virtual nodes to access virtual agent information of the virtual agent nodes; 	processing the virtual agent information to determine whether to upgrade one or more of the virtual agent nodes; 
upgrading one or more of the virtual agent nodes using the C-SNMP protocol to identify the CS-PQRT and CS-ID being upgraded by the virtual agent manager; 
evaluating the one or more typed deployment pattern currently deployed and identify deployment pattern changes based upon load of the virtual agent nodes, throughput of the assigned virtual agent manager and feature usage of the virtual agent nodes; and 
changing the one or more typed deployment pattern of the virtual agent nodes by combining and partitioning sets of virtual agent nodes. 

	The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199